Citation Nr: 0822666	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  07-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for erectile dysfunction as secondary to service-
connected diabetes mellitus.  


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel











INTRODUCTION

The veteran served on active duty from June 1962 to October 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  An April 2004 rating decision confirmed a denial of 
service connection for erectile dysfunction as secondary to 
service-connected diabetes mellitus on the basis that the 
diagnosis of erectile dysfunction preceded that of diabetes 
mellitus.

2.  The evidence received since the April 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  An April 2004 rating decision denying service connection 
for erectile dysfunction as secondary to service-connected 
diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  Evidence received since the April 2004 rating decision is 
not new and material, and the veteran's service connection 
claim for erectile dysfunction as secondary to service-
connected diabetes mellitus is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2006, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to reopen the 
claim for service connection; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  The notice requirements for new and 
material evidence claims set forth in Kent v. Nicholson, 20 
Vet. App. 1 (2006) were met by the June 2006 letter.  The 
veteran was also notified of the way initial disability 
ratings and effective dates are established.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.   The veteran has not been examined in conjunction 
with his claim; however, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  38 U.S.C. § 5103A(f); 38 
C.F.R.     § 3.159(c)(4)(C)(iii).  Thus, VA does not have a 
duty to provide the veteran a VA examination if the claim is 
not reopened.  The duties to notify and assist have been met.

New and Material Evidence

Service connection for erectile dysfunction as secondary to 
service-connected diabetes mellitus was initially denied by 
rating decision dated April 2004, on the grounds that 
erectile dysfunction had preceded the diagnosis of diabetes 
mellitus.  There was no appeal filed.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).
An application to reopen the claim was filed in May 2006.  In 
support of his claim, the veteran submitted a May 2005 record 
from the office of Dr. F.L., diagnosing "[erectile 
dysfunction] of organic origin";  a medical record dated 
October 1998 showing the veteran's fasting blood sugar as 
113; an article from the American Association of Clinical 
Endocrinologists, dated October 26, 1999, noting a "diabetes 
threshold of 126 mg/dl (fasting) of glucose in the blood";  
and an article from the American Association of Clinical 
Endocrinologists, dated January 3, 2006, noting that "good 
control [of diabetes] means keeping blood sugar levels below 
110 before eating."  

The veteran has indicated his belief that the two articles 
prove that the standards for a diabetes diagnosis have 
changed since 1999, and that that his fasting blood sugar of 
113 in October 1998 would now be considered diabetic under 
these new standards.  The application to reopen was denied by 
rating decision dated August 2006, on the basis that no new 
and material evidence had been submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No new evidence has been received since the last final denial 
in April 2004, either by itself or when considered with the 
previous evidence of record, that relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156.  The May 2005 diagnosis of "[erectile dysfunction] 
of organic origin" does not shed light on the etiology of 
the veteran's disorder.  The October 1998 medical records 
were previously considered in the claim that was denied in 
April 2004; thus, they are also not new evidence.  

Furthermore, the medical treatises submitted by the veteran 
are not probative of a change in standards for a diabetes 
diagnosis.  While the October 1999 article refers to a 
fasting blood sugar level of 126 as a threshold for a 
diabetes diagnosis, the January 2006 article refers to a 
glucose level that would be considered "good control" for 
an individual who has already been diagnosed with Type I 
diabetes.  The 2006 article makes no reference to blood sugar 
levels which would constitute a new diabetes diagnosis, and, 
furthermore, the veteran has not been diagnosed with Type I 
diabetes.  Thus, while the submitted articles are new 
evidence, they are not material to the claim, as they do not 
raise a reasonable possibility of substantiating the claim.  
See also Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(holding that treatise evidence must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim.")

While there is evidence of current erectile dysfunction, the 
veteran has not submitted additional material evidence 
suggesting that his erectile dysfunction is related to his 
diabetes mellitus.  As no new and material evidence has been 
submitted since the last final denial of the veteran's claim, 
the claim is not reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied claim for 
erectile dysfunction as secondary to service-connected 
diabetes mellitus is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


